Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendments and remarks filed August 3, 2021 have been received and reviewed. Claims 1, 2, 13-17, 21, 23-25, 30, 37, 39-41, 52-53, 60-67 are now pending in this application.
Election/Restrictions
Applicant’s election without traverse of compound B-1 in the reply filed on March 5, 2021 is acknowledged. The elected structural formula is depicted below

    PNG
    media_image1.png
    144
    252
    media_image1.png
    Greyscale
.
	The elected species was free from prior art and is allowable. The search was not expandable because of the absence of a subgenus searchable without burden.

Claim 1 has approximately 100 species.  This number of compounds cannot be considered a reasonable number according to rule 1.141(a). In re Fressola, 22 USPQ 2nd 1828, indicates that the Examiner may reject for Applicants failure to follow a Rule.
§ 1.141  Different inventions in one national application.
(a)     Two or more independent and distinct inventions may not be claimed in one
national application, ex­cept that more than one species of an invention, not to
exceed a reasonable number, may be specifically claimed in different claims in
one national application, provided the application also includes an allowable claim
gen­eric to all the claimed species and all the claims to species in excess of one are

generic claim.

	Each compound has to be separately searched. This is a serious burden because each species is classified separately and require separate searches. Each compound supports a different patent.
Improper Markush Rejection
	Claims 1, 2, 13-17, 21, 23-25, 30, 37, 39-41, 52-53, 60-62 and 64-66 are rejected under a judicially created doctrine as being drawn to an improper Markush group, that is, the claims lack unity of invention. The compounds of each claims are structurally dissimilar are varied. These species are classified separately and searched separately. In order to have unity of invention the compounds must have “a community of chemical or physical characteristics” which justify their inclusion in a common group, and that such inclusion is not repugnant to principles of scientific classification” In re JONES (CCPA) 74 USPQ 149 (see footnote 2). The compounds of the instant claims do not have a significant structural feature that is shared by all of its alternatives which is inventive. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 13-17, 21, 30, 37, 39-41 and 52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point 
i) In claims 2, 13-17 and 21, understanding the metes and bounds of the claims requires experimentation. One skilled in the art cannot say which of the approximately 100 species of claim 1 meet the requirements of these claims and which ones do not. It is improper to require experimentation to determine the metes and bounds of the claims. 
ii) The limitation of claims 30, 37, and 39-41 is unclear. The claims appear to be duplicates of claim 1 because the intended use of a compound does not carry patentability weight. However, the claim is presented as a limitation on the compounds of claim 1 indicating that some of the compounds are outside of the metes and bounds of these claims. Appropriate clarification is required.
iii) In claim 52, a pharmaceutical composition necessarily requires the presence of at least one pharmaceutically acceptable carrier. Inclusion of such is required in claim 52. Applicants have not addressed this issue.

Claims 53 and 64-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention.
The treating or inhibiting the progression of cancer generally using a single compound cannot possibly be considered enabled. The basis of this rejection is the same as given in the previous office action and is incorporated herein fully by reference. 
Allowable Subject Matter
Claim 63 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCK KIFLE whose telephone number is (571)272-0668.  The examiner can normally be reached on 8 AM - 6 PM, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 18, 2021

/BRUCK KIFLE/Primary Examiner, Art Unit 1624